DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
	The amendment to the claims filed May 6, 2021 is sufficient for the Examiner to withdraw the rejection of claims 1, 3, and 6-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim Interpretation
	The Examiner is interpreting the claims as a product-by-process claim.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.   The patentability of a product does not depend on its method of production. If the product in the product‑by‑process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (“Control of Glass-Forming Process During Fiber-Drawing to Reduce the Rayleigh Scattering Loss”, J. Am. Ceram. Soc., 89 [1] 65–69 (2006)).
Regarding claims 1 and 6-7, Saito (pg. 65, 1st column) discloses the Raleigh scattering loss is a dominant part of optical loss in pure silica core fibers (PSCF) and Ge-doped silica core fibers (GSCF), and the Rayleigh scattering is mainly caused by the frozen-in density fluctuation and its intensity is proportional to the fictive temperature (Tf), which is, roughly speaking, recognized as the freezing temperature of glasses.  Therefore, it is effective for suppressing the Rayleigh scattering loss to lower Tf of the fiber.  Saito (pgs. 66-67, Fig. 4, and Table I) further discloses the mol% of germania affects the fictive temperature and the Rayleigh scattering loss at 1550 nm, and (pg. 67, Col. 1 and Fig. 5) discloses the structural relaxation in an annealing furnace attachable to a fiber-drawing tower affects the fictive temperature.  
Therefore, based on the disclosure of Saito, it would be obvious to a person having ordinary skill in the art, the fictive temperature and attenuation loss are measured properties that are strongly related to the composition and structure of the drawn optical fiber.
Applicant has claimed an optical fiber produced by a drawing method including a draw speed of greater than 30 m/s and directing and redirecting the optical fiber at first and second temperatures ranging between 1000 degrees C and 1700 degrees C for a combined time greater than 1 second and at least who heated fluid bearings.  The Examiner interprets the results of the claimed method provides for an optical fiber having a fictive temperature less than 1450 degrees C and an attenuation less than 0.17 
[E]ven though product‑by‑process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product‑by‑process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113
Therefore, the Examiner interprets the claimed fictive temperatures of the comparative optical fiber and claimed optical fiber and the claimed attenuation loss at 1550 dB/km of the claimed optical fiber as providing for the claimed compositional range and structural range of the drawn optical fiber product.  
Saito (pgs. 67-68, Fig. 5, Fig. 7, and Table I) discloses optical fibers drawn in an annealing furnace attached to a fiber-drawing tower where the annealing temperature was kept at 1300 degrees C, and Saito discloses (Fig. 7 and pg. 68), actual GSCF having fictive temperatures greater than 1550 degrees C drawn with no annealing furnace.  Therefore, based on the claimed limitation that the comparative optical fiber fictive temperature has a fictive temperature higher than 1550 degrees C, it would be obvious to a person having ordinary skill in the art, the drawing of multiple non-annealed GSCF with fictive temperatures higher than 1550 degrees C (Fig. 7) provides the claimed comparative optical fiber.  
nd column) further discloses an annealing time of more than 1s provides for an attenuation below 0.17 dB/km at 1550 nm and Saito (Table I) further discloses Ge-doped silica core fiber (GSCF) with annealing times of 1.0, 2.0, and 4.0 seconds with an attenuation loss at 1550 nm and fictive temperature as follows:  0.169 dB/km and 1368 degrees C, 0.167 dB/km and 1336 degrees C, and 0.165 dB/km and 1306 degrees C, respectively.  
Therefore, Saito discloses comparative fibers (non-annealed GSCF) having the same composition of an annealed GSCF (corresponding to the optical fiber).  Saito (Fig. 7 and Table I) discloses non-annealed GSCF (i.e. comparative optical fibers) having the claimed fictive temperature higher than 1550 degrees C and Saito discloses specific examples of annealed GSCF (corresponding to the optical fiber) having a total loss (i.e. attenuation) at 1550 nm within Applicant’s claimed range of less than 0.17 dB/km and having fictive temperatures within Applicant’s claimed range of less than 1450 degrees C (claim 1), less than 1400 degrees C (claim 6), and less than 1350 degrees C (claim 7).
While Saito fails to disclose the claimed draw speed greater than 30 m/s, redirecting said optical fiber using a series of at least two heated fluid bearings, Saito (Fig. 5, pg. 68 1st column, and Table I) discloses conveying and exposing a drawn GSCF fiber to a temperature of 1300 degrees C for greater 1.0 seconds, 2.0 seconds, and 4.0 seconds and the resultant fibers have attenuation and fictive temperatures within Applicant’s claimed range and a comparative fiber (non-annealed GSCF) with the same composition having the claimed second fictive temperature.  Therefore, it would be obvious to a person having ordinary skill in the art, the annealed GSCF of Saito having an annealing time of 1.0 seconds at a temperature of 1300 degrees C with a fictive temperature about 1368 degrees C and an attenuation of about 0.169 dB/km at 1550 nm provides for the claimed optical fiber of claim 1, and the annealed GSCF of Saito having an annealing time of 2.0 seconds or 4.0 seconds at a temperature of 1300 degrees C with fictive temperatures of about 1336 or about 1306 degrees C and attenuation of 0.167 and 0.165 dB/km provides for the claimed optical fiber of claims 1, 6, and 7.  It should be noted, the 
Regarding claim 3, Saito (Fig. 6 and pg. 67) further discloses a relation between fictive temperature and annealing temperature time for controlling structural relaxation of an optical fiber.  Fig. 6(c) of Saito suggests the fictive temperature can be lowered even further, such as below 1300 degrees C, with longer annealing times ta(s) , and Figs. 4(a) and 4(b) discloses the Rayleigh scattering loss at 1550 nm for various GeO2 mol% concentrations.  Therefore, based on the additional teachings of Saito, it would be obvious to a person having ordinary skill in the art, an optical  fiber produced with an attenuation less than 0.15 dB/km at 1550 nm and a fictive temperature less than 1450 degrees C with the appropriate annealing times (i.e. greater than 4 seconds) and/or lowered GeO2 concentration.
Regarding claim 8, Saito (Fig. 6(c) and pg. 67) further discloses a relation between fictive temperature and annealing temperature time.  Fig. 6(c) of Saito suggests the fictive temperature can be lowered even further, such as below 1300 degrees C, with longer annealing times ta(s), and Figs. 4(a) and 4(b) discloses the Rayleigh scattering loss at 1550 nm and fictive temperatures for various GeO2 mol% concentrations. Therefore, based on the additional teachings of Saito, it would be obvious to a person having ordinary skill in the art, to obtain a desired lower fictive temperature of annealed optical fiber of Saito with longer annealing time and/or lowered GeO2 concentration.  The longer annealing time provides for a more controlled structural relaxation and reduced Rayleigh scattering loss, and this increased annealing time would provide for an optical fiber with an attenuation less than 0.17 dB/km and a fictive temperature of 1300 degrees C, as claimed in claim 8.
Response to Arguments
Applicant’s claim amendment filed May 6, 2021 and arguments, see Remarks, filed May 6, 2021, with respect to the prior art rejection over Tamura have been fully considered and are persuasive.  The rejection of claims 1, 3, and 6-8 under 35 U.S.C. 103(a) over Tamura has been withdrawn. 

As stated in the claim interpretation and in the body of the rejection, The Examiner is interpreting the claims as a product-by-process claim.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.   The patentability of a product does not depend on its method of production. If the product in the product‑by‑process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, the Examiner interprets the claimed fictive temperatures of the comparative optical fiber and claimed optical fiber and the claimed attenuation loss at 1550 dB/km of the claimed optical fiber as providing for the claimed compositional range and structural range of the drawn optical fiber product.  While Saito fails to disclose the claimed draw speed greater than 30 m/s, redirecting said optical fiber using a series of at least two heated fluid bearings, Saito (Fig. 5, pg. 68 1st column, and Table I) discloses conveying and exposing a drawn GSCF fiber to a temperature of 1300 degrees C for greater 1.0 seconds, 2.0 seconds, and 4.0 seconds and the resultant fibers have attenuation and fictive temperatures within Applicant’s claimed range and a comparative fiber (non-annealed GSCF) with the same composition having the claimed second fictive temperature.  Therefore, it would be obvious to a person having ordinary skill in the art, the annealed GSCF of Saito having an annealing time of 1.0 seconds at a temperature of 1300 degrees C with a fictive temperature about 1368 degrees C and an 
	Therefore, the Examiner maintains the rejection of claims 1, 3, and 6-8 under 35 U.S.C 103(a) over Saito.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/               Primary Examiner, Art Unit 1741